121 Ga. App. 100 (1970)
172 S.E.2d 872
MORRIS
v.
MORRIS.
44752.
Court of Appeals of Georgia.
Submitted September 9, 1969.
Decided February 4, 1970.
Oze R. Horton, for appellant.
Preston L. Holland, for appellee.
JORDAN, Presiding Judge.
Grace Morris, the plaintiff in this trover action for a Chevrolet automobile, is the widow of Olen Morris. Mable Morris, the defendant, is the widow of Oliver Morris. The plaintiff appeals from the grant of a summary judgment in favor of the defendant in the Civil Court of Fulton County. The defendant, in support of her motion, submitted the entire record of her application for a year's support in Fulton Court of Ordinary, which discloses that she received the automobile as an asset of the estate of Oliver Morris, a matter which the plaintiff unsuccessfully contested and then appealed to Fulton Superior Court, where it is now pending. This record discloses that although Olen Morris obtained financing on the vehicle on or about August 25, 1966, subsequently, on December 21, 1967, Oliver Morris registered the vehicle in his name in Alabama, and the plaintiff, in reporting a collision while driving the vehicle in Alabama on December 22, 1967, listed Oliver Morris as the owner. The plaintiff submitted no evidence to resist the motion. Held:
The defendant, having pierced the plaintiff's claim of title by the record of the year's support proceeding, cast upon the plaintiff the burden of responding with the evidence to create a genuine issue of fact, and is entitled to prevail in the *101 absence of rebuttal evidence. See CPA, § 56 (e); Code Ann. § 81A-156 (e).
Judgment affirmed. Hall and Whitman, JJ., concur.